 


 HR 835 ENR: Rodchenkov Anti-Doping Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 835 
 
AN ACT 
To impose criminal sanctions on certain persons involved in international doping fraud conspiracies, to provide restitution for victims of such conspiracies, and to require sharing of information with the United States Anti-Doping Agency to assist its fight against doping, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rodchenkov Anti-Doping Act of 2019. 2.Definitions (1)Anti-doping organizationThe term anti-doping organization has the meaning given the term in Article 2 of the Convention. 
(2)AthleteThe term athlete has the meaning given the term in Article 2 of the Convention. (3)CodeThe term Code means the World Anti-Doping Code most recently adopted by WADA on March 5, 2003. 
(4)ConventionThe term Convention means the United Nations Educational, Scientific, and Cultural Organization International Convention Against Doping in Sport done at Paris October 19, 2005, and ratified by the United States in 2008. (5)Major international sport competitionThe term Major International Sport Competition— 
(A)means a competition— (i)in which one or more United States athletes and three or more athletes from other countries participate; 
(ii)that is governed by the anti-doping rules and principles of the Code; and (iii)in which— 
(I)the competition organizer or sanctioning body receives sponsorship or other financial support from an organization doing business in the United States; or (II)the competition organizer or sanctioning body receives compensation for the right to broadcast the competition in the United States; and 
(B)includes a competition that is a single event or a competition that consists of a series of events held at different times which, when combined, qualify an athlete or team for an award or other recognition. (6)PersonThe term person means any individual, partnership, corporation, association, or other entity. 
(7)Prohibited methodThe term prohibited method has the meaning given the term in Article 2 of the Convention. (8)Prohibited substanceThe term prohibited substance has the meaning given the term in Article 2 of the Convention. 
(9)Scheme in commerceThe term scheme in commerce means any scheme effectuated in whole or in part through the use in interstate or foreign commerce of any facility for transportation or communication. (10)USADAThe term USADA means the United States Anti-Doping Agency. 
(11)WADAThe term WADA means the World Anti-Doping Agency. 3.Major international doping fraud conspiracies (a)In generalIt shall be unlawful for any person, other than an athlete, to knowingly carry into effect, attempt to carry into effect, or conspire with any other person to carry into effect a scheme in commerce to influence by use of a prohibited substance or prohibited method any major international sports competition. 
(b)Extraterritorial jurisdictionThere is extraterritorial Federal jurisdiction over an offense under this section. 4.Criminal penalties and statute of limitations (a)In general (1)Criminal penaltyWhoever violates section 3 shall be sentenced to a term of imprisonment for not more than 10 years, fined $250,000 if the person is an individual or $1,000,000 if the defendant is other than an individual, or both. 
(2)ForfeitureAny property real or personal, tangible or intangible, may be seized and criminally forfeited to the United States if that property— (A)is used or intended to be used, in any manner, to commit or facilitate a violation of section 3; or 
(B)constitutes or is traceable to the proceeds taken, obtained, or retained in connection with or as a result of a violation of section 3. (b)Limitation on prosecution (1)In generalNo person shall be prosecuted, tried, or punished for violation of section 3 unless the indictment is returned or the information is filed within 10 years after the date on which the offense was completed. 
(2)TollingUpon application in the United States, filed before a return of an indictment, indicating that evidence of an offense under this chapter is in a foreign country, the district court before which a grand jury is impaneled to investigate the offense shall suspend the running of this statute of limitation for the offense if the court finds by a preponderance of the evidence that an official request has been made for such evidence and that it reasonably appears, or reasonably appeared at the time the request was made, that such evidence is, or was, in such foreign country. 5.RestitutionSection 3663A of title 18, United States Code, is amended in subsection (c)— 
(1)in paragraph (1)(A)— (A)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(B)by inserting after clause (ii) the following:  (iii)an offense described in section 3 of the Rodchenkov Anti-Doping Act of 2019;; and 
(2)in paragraph (3), in the matter preceding subparagraph (A), by inserting or (iii) after paragraph (1)(A)(ii). 6.Coordination and sharing of information with USADAExcept as otherwise prohibited by law and except in cases in which the integrity of a criminal investigation would be affected, in furtherance of the obligation of the United States under Article 7 of the Convention, the Department of Justice, the Department of Homeland Security, and the Food and Drug Administration shall coordinate with USADA with regard to any investigation related to a potential violation of section 3 of this Act, to include sharing with USADA all information in the possession of the Department of Justice, the Department of Homeland Security, or the Food and Drug Administration which may be relevant to any such potential violation. 
7.Determination of Budgetary EffectsThe budgetary effects of this Act, and the amendments made by this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 